DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: superblock 250 (i.e. in paragraph [0043]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataria et al. (US 9,099,155 ‒hereinafter Kataria).

Regarding claim 1, Kataria discloses a memory system comprising:
a memory component (storage medium 102; fig. 1) comprising a plurality of memory component elements (N tracks 130; fig. 2); and
a processing device (150; fig. 4), communicatively coupled (i.e. electrically coupled) to the memory component (via controller 116; fig. 1) when in operation, the processing device configured to perform operations comprising:
resetting (206; fig. 8) a write temperature counter (data storage device functions to maintain a write count value in write count log 156 that is counted based on an ambient temperature, i.e. write temperature counter; col. 2 lines 41-44, 63-67) for an individual (a selected memory track N; fig. 2)(write count value for Track N is reset to the base value at step 206; col. 9 lines 45-46), of the plurality of memory component elements, in response to the individual memory component element being either erased or opened (writing new data on track N eliminates, i.e. erases, previous data of the track, which results in resetting of the write count value; col. 4 lines 58-63);
measuring an ambient temperature (208; fig. 8) while a write is performed (204; fig. 8) on the individual component element (col. 9 lines 47-53); and
updating the write temperature counter (212; fig. 8) in response to the ambient temperature being outside of a defined temperature window (the write temperature counter is incremented by a value in response to the ambient temperature being outside a defined temperature window of below 45˚C, window of 45-55˚C, window of above 55˚C; fig. 6).

Regarding claim 11, Kataria discloses a method comprising:
resetting (206; fig. 8) a write temperature counter (data storage device functions to maintain a write count value in write count log 156 that is counted based on an ambient temperature, i.e. write temperature counter; col. 2 lines 41-44, 63-67)  for an individual memory component element (a selected memory track N; fig. 2)(write count value for Track N is reset to the base value at step 206; col. 9 lines 45-46), of a memory component element (102; fig. 1), in response to the individual memory component element being either erased or opened (writing new data on track N eliminates, i.e. erases, previous data of the track, which results in resetting of the write count value; col. 4 lines 58-63);
(208; fig. 8) while a write is performed (204; fig. 8) on the individual component element (col. 9 lines 47-53); and
updating the write temperature counter (212; fig. 8) in response to the ambient temperature being outside of a defined temperature window (the write temperature counter is incremented by a value in response to the ambient temperature being outside a defined temperature window of below 45˚C, window of 45-55˚C, window of above 55˚C; fig. 6).

Regarding claim 20, Kataria discloses a non-transitory machine readable medium including instructions that, when executed by a processing device (150; fig. 4), cause the processing device to perform operations comprising:
resetting (206; fig. 8) a write temperature counter (data storage device functions to maintain a write count value in write count log 156 that is counted based on an ambient temperature, i.e. write temperature counter; col. 2 lines 41-44, 63-67) for an individual memory component element (a selected memory track N; fig. 2)(write count value for Track N is reset to the base value at step 206; col. 9 lines 45-46), of a memory component (102; fig. 1), in response to the individual memory component element being either erased or opened (writing new data on track N eliminates, i.e. erases, previous data of the track, which results in resetting of the write count value; col. 4 lines 58-63);
measuring an ambient temperature (208; fig. 8) while a write is performed (204; fig. 8) on the individual component element (col. 9 lines 47-53); and
updating the write temperature counter (212; fig. 8) in response to the ambient temperature being outside of a defined temperature window (the write temperature counter is incremented by a value in response to the ambient temperature being outside a defined temperature window of below 45˚C, window of 45-55˚C, window of above 55˚C; fig. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. (US 9,099,155 ‒hereinafter Kataria) in view of Nguyen et al. (US 2014/0101371 ‒hereinafter Nguyen).

Regarding claim 2, Kataria discloses the memory system, wherein the updating the write temperature counter in response to the ambient temperature being outside of the defined temperature window comprises:
(118; fig. 1) of the memory component or a High Write Temperature Counter (HWTC) on the memory portion (col. 3 lines 4-6).
Kataria does not expressly disclose a volatile memory portion.
However, Kataria discloses a memory portion (118; fig. 1) in the controller (116; fig. 1).
Nguyen discloses a controller (106; fig. 1) storing write cycle counts in a volatile memory portion (122; para 0036).
It is common and well known in the art that controllers comprise volatile memory for storing metadata. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is modifiable as taught by Nguyen for the purpose of facilitating data accessing schemes by temporarily storing data or information for memory device operations (para 0027, 0036 of Nguyen), as is consistent with known practices in the prior art.

Regarding claim 12, Kataria discloses the method, wherein the updating the write temperature counter in response to the ambient temperature being outside of the defined temperature window comprises:
updating at least one of a Low Write Temperature Counter (LWTC) on a memory portion (118; fig. 1) of the memory component or a High Write Temperature Counter (HWTC) on the memory portion (col. 3 lines 4-6).
Kataria does not expressly disclose a volatile memory portion.
However, Kataria discloses a memory portion (118; fig. 1) in the controller (116; fig. 1).
(106; fig. 1) storing write cycle counts in a volatile memory portion (122; para 0036).
It is common and well known in the art that controllers comprise volatile memory for storing metadata. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is modifiable as taught by Nguyen for the purpose of facilitating data accessing schemes by temporarily storing data or information for memory device operations (para 0027, 0036 of Nguyen), as is consistent with known practices in the prior art.


Claim(s) 3, 4, 6, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. (US 9,099,155 ‒hereinafter Kataria) in view of Nguyen et al. (US 2014/0101371 ‒hereinafter Nguyen), and further in view of Tsai et al. (US 8,174,780 ‒hereinafter Tsai).

Regarding claim 3, Kataria discloses the memory system, wherein the operations further comprise:
performing a refresh based on the write temperature counter (col. 2 lines 63-67).
Kataria, as modified, does not expressly disclose refresh on the individual memory component element. 
Tsai discloses refresh (18; fig. 1B) on the individual memory component element (col. 3 lines 60-67).
(col. 4 lines 1-7).

Regarding claim 4, Kataria discloses the memory system, wherein the performing the refresh comprises copying contents of the individual memory component element to a new memory component element (col. 2 lines 47-48).

Regarding claim 6, Kataria discloses the memory system, wherein the operations further comprise:
generating, based on at least the write temperature counter, a sort-value (a write count value, generated from accumulated write counts for each individual tracks N, is sorted for each track; fig. 5A) for the individual memory component element (track N; fig. 5A), the performing the refresh based on the write temperature counter comprising:
selecting for refresh (220; fig. 8) based on the sort-value (based on the sort-value as compared to a threshold; fig. 5A).
Kataria, as modified, does not expressly disclose refresh on the individual memory component element.
Tsai discloses refresh (18; fig. 1B) on the individual memory component element (col. 3 lines 60-67).
(col. 4 lines 1-7).

Regarding claim 13, Kataria discloses the method, further comprising:
performing a refresh based on the write temperature counter (col. 2 lines 63-67).
Kataria, as modified, does not expressly disclose refresh on the individual memory component element. 
Tsai discloses refresh (18; fig. 1B) on the individual memory component element (col. 3 lines 60-67).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is further modifiable as taught by Tsai for the purpose of reducing degradation of the memory component by accounting for precipitous affect that write operations can have on magnetic entropy (col. 4 lines 1-7).

Regarding claim 14, Kataria discloses the method, wherein the performing the refresh comprises copying contents of the individual memory component element to a new memory component element (col. 2 lines 47-48).

Regarding claim 16, Kataria discloses the method, w further comprising:
generating, based on at least the write temperature counter, a sort-value (a write count value, generated from accumulated write counts for each individual tracks N, is sorted for each track; fig. 5A) for the individual memory component element (track N; fig. 5A), the performing the refresh based on the write temperature counter comprising:
selecting for refresh (220; fig. 8) based on the sort-value (based on the sort-value as compared to a threshold; fig. 5A).
Kataria, as modified, does not expressly disclose refresh on the individual memory component element.
Tsai discloses refresh (18; fig. 1B) on the individual memory component element (col. 3 lines 60-67).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is further modifiable as taught by Tsai for the purpose of reducing degradation of the memory component by accounting for precipitous affect that write operations can have on magnetic entropy (col. 4 lines 1-7).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. (US 9,099,155 ‒hereinafter Kataria) in view of Nguyen et al. (US 2014/0101371 ‒hereinafter Nguyen), further in view of Tsai et al. (US 8,174,780 ‒hereinafter Tsai), and further in view of Jen et al. (US 6,405,277 ‒hereinafter Jen)

Regarding claim 5, Kataria discloses the memory system, wherein the copying is performed (by rewriting data; col. 2 lines 44-48). 
Kataria, as modified, does not expressly disclose in response to a non-extreme temperature of the new memory component element.
Jen discloses writing data (94; fig. 7) is performed in response to a non-extreme temperature of the new memory component element (88; fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is further modifiable as taught by Jen for the purpose of facilitating data accessing schemes by maintaining the non-extreme temperature that is optimal for writing to the memory device (col. 2 lines 36-38 of Jen).

Regarding claim 15, Kataria discloses the method, wherein the copying is performed (by rewriting data; col. 2 lines 44-48). 
Kataria, as modified, does not expressly disclose in response to a non-extreme temperature of the new memory component element.
Jen discloses writing data (94; fig. 7) is performed in response to a non-extreme temperature of the new memory component element (88; fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is further modifiable as taught by Jen for the purpose of facilitating data accessing schemes by maintaining the non-(col. 2 lines 36-38 of Jen).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al. (US 9,099,155 ‒hereinafter Kataria) in view of Yamagata (US 2008/0030893).

Regarding claim 9, Kataria does not expressly disclose the memory system, wherein the plurality of memory component elements comprises a plurality of memory cells.
Kataria teaches a hard disk drive comprising a processor and the plurality of memory component elements (fig. 1).
Yamagata discloses a hard disk drive comprising a processor comprising a processor and the plurality of memory component elements (fig. 2) comprises a plurality of memory cells (para 33).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kataria is modifiable as taught by Yamagata, of having a hard disk drive with memory component elements having memory cells, for the purpose of reducing operating start-up times of the memory component elements under varying conditions (para 0007-0009 of Yamagata).

Allowable Subject Matter
Claim(s) 7, 8, 10, 17, 18, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim(s) 7 and 17, the prior art fails to teach or suggest the claimed limitations, namely combining a Low Write Temperature Counter (LWTC) and a High Write Temperature Counter (HWTC) to generate the sort-value.
With respect to dependent claim(s) 8 and 18, the prior art fails to teach or suggest the claimed limitations, namely comparing the sort-value of the individual memory component element against one or more sort-values generated for other memory component elements of the memory component.
With respect to dependent claim(s) 10 and 19, the prior art fails to teach or suggest the claimed limitations, namely in response to the individual memory element being closed, storing the write temperature counter on a non-volatile memory portion of the memory component.
The allowable claims are supported in at least fig. 3 and 5 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824